IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44664

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 469
                                               )
       Plaintiff-Respondent,                   )   Filed: May 23, 2017
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
MAURICIO LARA-MEDINA, aka                      )   THIS IS AN UNPUBLISHED
VICTOR URIARTE GONZALEZ,                       )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )


       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael Reardon, District Judge.

       Judgment of conviction and concurrent unified sentences of seven years, with a
       minimum period of confinement of three years, for one count of possession of a
       controlled substance and one count of felony DUI; and 180-day jail sentence for
       injury to children, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Mauricio Lara-Medina pled guilty to one count of possession of a controlled substance,
Idaho Code § 37-2732(c); one count of felony operating a motor vehicle while under the
influence of alcohol and/or drugs, I.C. §§ 18-8004, 18-8005(9); and one count of injury to
children, I.C. § 18-1501(1). The district court sentenced Lara-Medina to concurrent unified
sentences of seven years with three years determinate for possession of a controlled substance
and felony DUI charges, and 180-day jail sentence for injury to children. Lara-Medina appeals

                                               1
asserting that the district court abused its discretion by imposing and executing his sentences. He
contends that sufficient consideration of the facts of this case reveals that suspended sentences
would better serve the goals of sentencing.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Lara-Medina’s judgment of conviction and sentences are affirmed.




                                                   2